UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1350


CARRIEANN CASH,

                    Plaintiff - Appellant,

             v.

COMMISSIONER, SOCIAL SECURITY,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
George L. Russell, III, District Judge. (1:17-cv-02171-GLR)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carrieann Cash, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Carrieann Cash appeals the district court’s order accepting the recommendation of

the magistrate judge and dismissing as untimely her complaint seeking review of the

Commissioner’s denial of disability benefits. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by the district court. Cash

v. Comm’r, Soc. Sec., No. 1:17-cv-02171-GLR (D. Md. Feb. 1, 2018). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                            2